Citation Nr: 0101745	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-17 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an increased rating for right shoulder 
disability, currently rated as 10 percent disabling. 



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from February 1953 to February 
1955.

This appeal arises from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, that denied entitlement to an 
increased evaluation for residuals of a right shoulder 
dislocation.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.

The veteran testified before the RO in September 1999.  At 
the hearing, the veteran raised the issue of service 
connection for a cervical spine disorder, which the RO 
determined to be not well grounded in a December 1999 rating 
decision.  This issue will be further addressed in the REMAND 
portion of the decision.


FINDINGS OF FACT

1.  All evidence necessary for disposition of the claim has 
been obtained.

2.  The service-connected right shoulder disorder includes 
chronic acromioclavicular joint dislocation and displacement 
with tenderness to palpation, X-ray evidence of 
osteoarthritis, and complaints of pain; range of motion in 
all planes is recorded as normal as is strength.  

3.  There is no evidence of functional impairment due to 
pain.  


CONCLUSION OF LAW

The criteria for a 20 percent rating, and no more, for right 
shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991), § 5107 (Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, Plate I, 4.71a, Diagnostic Codes 5003, 5010, 5201, 5203 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) reflect that he 
suffered a separated right acromioclavicular joint, distal 
end.  The SMRs note that orthopedic surgery was considered 
but not performed.  May 1955 VA X-rays showed minimal 
deformity of the anatomical neck of the right humerus and no 
evidence of dislocation.  A May 1955 VA examination report 
reflects that the veteran is right-handed.  In a June 1955 
rating decision, the RO established service connection for 
residuals of a separation of the acromioclavicular joint and 
assigned a 10 percent disability rating.  

In August 1998, the veteran requested re-evaluation and 
reported that his shoulder condition was worsening.  

According to an October 1998 VA joints examination report, 
the veteran complained of right shoulder pain and stiffness 
when working.  He also reported that exertion or heavy 
lifting caused flare-ups.  The examiner found no obvious 
weakness, heat, redness, or instability and noted that there 
was no current flare-up or interference with routine daily 
activities.  The examiner noted full painless range of motion 
and a significant bony prominence at the right 
acromioclavicular joint, which was not tender.  There was no 
edema or effusion.  Both shoulders abducted and flexed to 180 
degrees.  X-rays showed an old healed fracture of the right 
clavicle with residual deformity, moderate degenerative 
changes of the right glenohumeral joint, and mild changes of 
the right acromioclavicular joint.  

In October 1998, the RO continued a 10 percent rating for the 
right shoulder.  

The veteran testified before RO in September 1999 that after 
active service he returned to his job as a structural steel 
fitter.  He testified that the shoulder currently ached like 
a toothache with pain that generally was between three and 
five, but sometimes reached seven on a ten-point scale.  He 
took painkillers and reported that the pain sometimes reached 
the upper arm.  He asserted that, at times, due to pain 
beginning in his neck he could not raise the arm to the 
shoulder level.  He said that because of the bone sticking 
out on the right shoulder, he always carried things on his 
left shoulder.  At the hearing, he submitted a written 
statement of his shoulder pain and decreased mobility, 
private chiropractic treatment records, and news articles of 
professional athletes' orthopedic injuries.  

The records from the chiropractor reflect that the veteran 
was seen in October 1998 and August 1999 with complaints of 
neck and right shoulder stiffness.  However no findings were 
recorded.  

According to a November 1999 VA joints examination report, 
the examiner reviewed the claims file.  According to the 
veteran, he had worked for 31 years as a structural steel 
fitter, and then as a security guard, and had recently 
retired.  He was able to undress for the examination.  The 
veteran currently complained of deep aching pain at the right 
side of the neck, in the right shoulder, and in the right 
upper arm.  There was no brachialgia.  The veteran was not 
aware of any radiculopathy, sensory disturbance or muscle 
weakness but he reportedly saw a chiropractor for neck 
adjustments and self-treated with hot soaks and aspirin.  The 
examiner reported that the right shoulder had a noticeable 
deformity at the right acromioclavicular joint where the 
examiner also reported that there was an obvious shoulder 
separation.  The distal aspect of the right clavicle was 
elevated about one and a half to two-inches above the surface 
of the acromion.  There was no fluid accumulation and no 
palpable spurs.  The examiner's attempts to reduce the 
deformity were unsuccessful and painful.  There was 
tenderness over the right clavicle, at the tip, at the bed of 
the right acromioclavicular joint, and over the acromion.  
Discomfort was increased by abduction of the right arm and by 
resistance to raising the arm while extended forward with the 
thumb pointing downward (O'Brien).  There was an impingement 
sign.  Range of motion in all planes and strength of the 
right shoulder were normal.  X-rays showed moderate 
osteoarthritis, a large spur on the medial aspect of the 
humeral head, and deformity consistent with an old healed 
fracture.  The relevant diagnoses were right shoulder girdle 
pain associated with healed fracture; associated chronic 
deformity described as acromioclavicular joint dislocation 
and displacement; and, associated osteoarthritis of the right 
shoulder.  

In December 1999, the RO continued a 10 percent disability 
evaluation under Diagnostic Code 5203.  Subsequently, the 
veteran reiterated that he had right shoulder pain and 
limitation of motion.  

II.  Legal Analysis

The Board finds that all relevant evidence has been obtained.  
That is, there does not appear to be any medical or other 
evidence available which has not yet been obtained, which 
would be beneficial in the adjudication of this claim.  
Further, the veteran has been afforded two VA examinations in 
order to evaluate his right shoulder disorder.  38 U.S.C.A. 
§ 5107 (Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107).

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  
Crepitation within the joint structure should be noted 
carefully as points of contact that are diseased.  Painful 
motion with joint or periarticular pathology which produces 
disability warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (hereinafter referred to 
as the Court) held that in evaluating a service-connected 
disability, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court also held that a diagnostic code based on limitation of 
motion does not subsume 38 C.F.R. §§ 4.40 and 4.45 and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over a period of time.  
The Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination. 

Arthritis due to trauma, substantiated by X-ray findings is 
rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code  5010 (2000).  In turn, degenerative 
arthritis (hypertrophic or osteoarthritis) when established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (Diagnostic Code 5200 
etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints and two 
or more minor joint groups and there is occasional 
incapacitating exacerbation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code  5003 (2000). 

Under Diagnostic Code 5203, a 20 percent evaluation is 
assigned where there is dislocation or non-union with loose 
movement of the clavicle or scapula (major or minor side).  
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2000).  No higher 
evaluation is available under this code.

Comparing the symptoms attributed to the service-connected 
right shoulder disability with the criteria of the rating 
schedule, the Board finds that the criteria for a 20 percent 
disability rating under Diagnostic Code 5203 are clearly met.  
The November 1999 VA examiner expressly reported 
"acromioclavicular joint dislocation and displacement" 
noting that the bony parts lacked nearly 2-inches of proper 
alignment.  The rating schedule clearly calls for a 20 
percent rating for dislocation of a clavicle.  In a December 
1999 supplemental statement of the case, the RO correctly 
noted the dislocated shoulder but then disregarded the rating 
schedule.  The Board must therefore reject the RO's 
conclusion that no more than a 10 percent disability is shown 
in this case.  

Considering the tenets of DeLuca, the Board must inquire 
whether there is any additional functional limitation.  There 
is medical evidence of tenderness to palpation and occasional 
flare-ups of pain on use.  Applying 38 C.F.R. § 4.40 and 
noting that pain on use is equivalent to a seriously disabled 
joint, and such must be considered.  

Ratings higher than 20 percent are available under Diagnostic 
Code 5201.  A 20 percent rating is warranted for limitation 
of arm motion at shoulder level.  A 30 percent rating is 
warranted for limitation of motion of the arm to no higher 
than one half the distance to the shoulder.  38 C.F.R. 
§ 4.71, Plate I, § 4.71a, Diagnostic Code 5201 (2000).  The 
medical evidence suggests no such limitation of motion; 
rather both examinations clearly reflect that the veteran has 
full range of right arm and shoulder motion in all planes.  
While he testified that, at times, he could not raise that 
arm up to the shoulder, he attributed this to pain beginning 
in his neck.  In any event, such was not shown during the 
course of either examination.  The Board does not find that 
the criteria for a 30 percent rating under Diagnostic Code 
5201 for limitation of motion of the major arm is met.  No 
other code, such as Diagnostic Code 5200 for ankylosis, 
merits consideration in this case. 

38 C.F.R. § 3.321(b) (2000) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, the disability has not been shown to cause such 
difficulties as marked interference with employment or to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 
227.  See also VAOPGCPREC. 6-96. 


ORDER

A 20 percent evaluation for right shoulder disability, and no 
more, is granted, subject to the laws and regulations 
concerning the payment of monetary benefits.


REMAND

Concerning the veteran's claim of entitlement to service 
connection for residuals of a neck injury, in April 2000 the 
veteran submitted a timely notice of disagreement with the 
December 1999 RO rating action that determined that the claim 
was not well grounded.  The Court has held that an 
unprocessed notice of disagreement should be remanded, rather 
than referred, to the RO.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  Accordingly, this issue is remanded for 
appropriate development. 

Recent legislation signed into law during the pendency of 
this appeal has deleted the requirement that a claimant must 
submit a well-grounded claim before the duty to assist may be 
invoked.  This legislation has also significantly broadened 
VA's duty to assist a claimant in the development of facts 
pertinent to his claim.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Any further adjudication of this issue must be 
in accordance with this change in the law.




This case is remanded to the RO for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  After determining that VA's duty to 
assist has been fulfilled, if the claim 
remains denied the RO should issue a 
statement of the case (SOC) with respect 
to the denial of service connection for 
residuals of a neck injury.  

3.  The SOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The veteran 
and his representative (if any) should be 
informed that, under 38 C.F.R. § 20.302 
(2000), he has one year from December 2, 
1999 (the date that the RO mailed the 
December 1999 rating action notice) or 60 
days from the date of mailing of the SOC, 
which is later, to file a substantive 
appeal or to request an extension of time 
to do so. 

Thereafter, if and only if  a substantive appeal is filed, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 



